USDC IN/ND case 1:19-cv-00511-HAB-SLC document 1 filed 12/03/19 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

28TH STREET SUPERIOR     )
HOSPITALITY, INC.        )
                         )
           Plaintiff,    )                  CASE NO. 1:19-cv-511
     vs.                 )
                         )
THE CINCINNATI INSURANCE )
COMPANY                  )
                         )
           Defendant.    )

                                   NOTICE OF REMOVAL

       Defendant, The Cincinnati Insurance Company (“CIC”), pursuant to 28 U.S.C. § 1441

and § 1446, hereby files its Notice of Removal of civil action to the United States District Court

for the Northern District of Indiana, Fort Wayne Division, from the Superior Court of Allen

County, Indiana, and respectfully states:

       1.      CIC is the named Defendant in an action now pending in the Superior Court of

Allen County, Indiana, Cause No. 02D02-1911-PL-000439, styled 28th Street Superior

Hospitality Inc. v. The Cincinnati Insurance Company. The action was originally initiated on

November 12, 2019, by the filing of a Complaint for Damages against The Cincinnati Insurance

Company which sought compensatory and punitive damages from the named defendants based

on various theories of liability. Defendant first received a copy of the Complaint and Summons

on November 14, 2019. Therefore, this Notice is timely pursuant to 28 U.S.C. 1446(b) as it is

being filed within thirty days after receipt by CIC of a copy of the Complaint and Summons.

        2.     The action stated in the Complaint is entirely between citizens of different states

 of the United States, and CIC desires to remove said cause from the Superior Court of Allen

 County, Indiana, to the United States District Court for the Northern District of Indiana, Fort
USDC IN/ND case 1:19-cv-00511-HAB-SLC document 1 filed 12/03/19 page 2 of 3


 Wayne Division. The Cincinnati Insurance Company is an Ohio corporation and 28th Street

 Superior Hospitality Inc. is a Michigan corporation.

        3.      The Plaintiff’s Complaint for Declaratory Judgment and Damages (the

 “Complaint”) alleges that it suffered a fire loss to its property during a period of time when said

 property was insured by the Defendant and that the Defendant has not paid fully the amounts

 due under the policy. (Appendix A, Complaint, ¶¶ 8-13)

        4.      The Plaintiff further alleges the Defendant has made an unfounded refusal to pay

 promised replacement cost benefits. (Appendix A, Complaint, ¶ 14)

        5.      The Plaintiff has further alleged it has been damaged in an amount in excess of

 $1 million dollars in compensatory damages and further prays for an award of punitive

 damages. (Appendix A, Complaint, ¶ 33)

        6.      In light of Plaintiff’s claim for benefits under the insurance policy and an award

 of punitive damages, the amount in controversy between Plaintiff and Defendant exceeds

 $75,000 exclusive of costs and interest; therefore, since they are citizens of different states,

 neither of which is Indiana, the Court has original jurisdiction under 28 U.S.C. §1332 over the

 claims asserted by Plaintiff. Meridian Security Insurance Co. v. Sadowski, 441 F.3d 536 (7th

 Cir. 2006); Spivey v. Vertrue, Inc., 528 F.3d 982 (7th Cir. 2008).

        7.      Appendix A includes a copy of the state court docket and all pleadings and

 orders served on the Defendant in the state court action.

        8.     Upon receiving a file-marked copy of this Notice of Removal, The Cincinnati

Insurance Company will serve a file-marked copy of this Notice of Removal upon counsel for

Plaintiff and file a copy of this Notice of Removal with the Clerk of the Superior Court of

Marion County, Indiana.
 USDC IN/ND case 1:19-cv-00511-HAB-SLC document 1 filed 12/03/19 page 3 of 3


                                             Respectfully submitted,

                                             KIGHTLINGER & GRAY, LLP

                                     By       s/ Michael E. Brown
                                             Michael E. Brown, ID No. 2914-49
                                             Attorney for Defendant

                                CERTIFICATE OF SERVICE

        I certify that a copy of the forgoing was served by the Court’s Electronic System and/or
First Class Mail on counsel or party of record this December 3, 2019 to:

Michael L. Schultz                                Patrick A. King –
James A.L. Buddenbaum                             Pro Hac Vice to be filed
PAR RICHEY FRANDSEN                               FABIAN SKLAR KING & LISS
PATTERSON KRUSE LLP                               33450 W Twelve Mile Road
251 N. Illinois Street                            Farmington Hills, MI 48331
Suite 1800                                        pking@fabiansklaw.com
Indianapolis, IN 46204
mschultz@parrlaw.com
jbuddenbaum@parrlaw.com


                                                     s/ Michael E. Brown
                                                    Michael E. Brown
KIGHTLINGER & GRAY, LLP
211 N. Pennsylvania Street
One Indiana Square, Suite 300
Indianapolis, Indiana 46204
mbrown@k-glaw.com
180954\5789800-1
